 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13
     ROSEMARY VALENZUELA,                            )   CIVIL NO. 1:18-cv-1100-EPG
14                                                   )
            Plaintiff,                               )   STIPULATION AND ORDER FOR
15                                                   )   VOLUNTARY REMAND PURSUANT
            v.
                                                     )   TO SENTENCE FOUR OF 42 U.S.C. §
16   NANCY A. BERRYHILL,                             )   405(g) AND TO ENTRY OF JUDGMENT
     Acting Commissioner of Social Security,         )
17                                                   )
            Defendant.                                   (ECF No. 14)
                                                     )
18                                                   )
                                                     )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Nancy

22   A. Berryhill, Acting Commissioner of Social Security (“Defendant”), through their respective

23   counsel of record, that this action be remanded for further administrative action pursuant to
24   section 205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g), sentence four.
25          Upon remand, the Appeals Council will remand this case to an Administrative Law
26   Judge (ALJ) and direct him or her to re-evaluate the severity of Plaintiff’s medically
27   determinable impairments step two of the sequential evaluation. The Appeals Council will also
28


                                  STIPULATION AND ORDER TO REMAND
 1   direct the ALJ to take any further action deemed necessary to develop the record and issue a
 2   new decision.
 3          The parties further request that the Clerk of the Court be directed to enter a final
 4
     judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 5
     Commissioner.
 6
            Respectfully submitted this 9th day of April 2019.
 7
 8   Dated: April 9, 2019                          /s/ Brian C. Shaprio*
                                                   BRIAN P. SHAPIRO
 9
                                                   Attorney for Plaintiff
10                                                 *Authorized via e-mail on April 8, 2019

11
                                                   MCGREGOR W. SCOTT
12                                                 United States Attorney
                                                   DEBORAH LEE STACHEL
13                                                 Regional Chief Counsel, Region IX
14                                                 Social Security Administration

15                                         By:     /s/ Ellinor R. Coder
                                                   ELLINOR R. CODER
16                                                 Special Assistant United States Attorney
17
                                                   Attorneys for Defendant
18
19
20
21
22
23
24
25
26
27
28


                                  STIPULATION AND ORDER TO REMAND
 1                                            ORDER
 2        Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
 3   U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”) (ECF No. 14), and for
 4   cause shown,
 5        IT IS ORDERED that the above-captioned action is remanded to the Commissioner of
 6   Social Security for further proceedings consistent with the terms of the Stipulation to Remand.
 7
     IT IS SO ORDERED.
 8
 9
        Dated:      April 9, 2019                             /s/
10                                                    UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  STIPULATION AND ORDER TO REMAND
